Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2012 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s “amendments” filed on 01/20/2022 has been considered.
Claims 1, 6, 8-10,15, 17-19 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Applicant' s response by virtue of amendment to claims has not overcome the Examiner' s rejection under 35 USC § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 19 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 10, and 19 are directed to an abstract idea without significantly more. The claims recite a package delivery system 
The limitation of determining a condition associated with an order, if the condition met a threshold, consolidating the plurality of items into a consolidated shipment, if the condition does not meet the threshold, processing the plurality of items into individual shipments by executing a delivery process, and tracking/updating a delivery status step as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system with a memory and at least one processor configured to execute the instructions”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer system with a memory and at least one processor configured to execute the instructions” language, “determining” in the context of these claims encompasses a user/worker manually determine whether the condition is met or not to consolidate all items into a consolidated shipment or to processing all items into individual/multiple shipments. Similarly, but for the “a database” language, “tracking/updating” in the context of these claims encompasses a user/worker manually records all received inputs during the fulfillment and delivery process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
 Moreover, the claim concept of executing a delivery process comprising sending multiple indications/instructions to perform different delivery steps (i.e., pick, sort, place, and delivery) and receiving multiple status inputs is a method of managing personal behavior or interactions between people. That is, other than reciting “a computer system with a memory and at least one processor configured to execute the instructions”, “at least one user device” and “a database”, nothing in the claim element precludes the steps from practically being performed by organized human activity. For example, but for the “a computer system with a memory and at least one processor configured to execute the instructions”, “a database”, and “at least one user device” in the context of these claims encompasses a person manually sends indications/instruction to perform different delivery steps during fulfillment process to different workers and the workers manually provide/receive status inputs by following rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by human activity but for the recitation of generic computer components, then it falls within the “Certain Methods or Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because receiving, generating, and associating steps are recited at a high level of generality (i.e., as a general means of associating and generated a plurality of items with an order identifier based on a customer order received) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
i.e., as a generic computer performing a generic computer function of sending indications/instruction, receiving inputs, and tracking a status) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim 1, 10, and 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system with a memory and at least one processor configured to execute the instructions, a database, and at least one user device to perform receiving, generating, associating, determining, sending indications, receiving inputs, and tracking steps amount to no more than mere instructions to apply the exception using generic computer components. The claimed processor and the memory are not specially programmed and cannot be specially identified. Therefore, the processor and the memory are not considered as “particular machine” (See MPEP § 2106.05(b)). The claimed at least one user device and a database are not specially programmed and perform function as all other user devices and databases can do. Therefore, the user device and the database are not considered as “particular machine” (See MPEP § 
Claims 2-9, 11-18 and 20, disclose insignificant helpful content to further describe content, such as the threshold value is fixed and associated with the parcel count and a volume, determine a third party carrier, sending instructions to place and pack items based on a displayed loading arrangement, and updating a database steps which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 2-9, 11-18 and 20 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 2-9, 11-18 and 20. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 2-9, 11-18 and 20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,560,461 to Tian et al., in view of U.S. Patent Application Publication No. 2015/0151913 to Wong et al., and further in view of U.S. Patent Application Publication No. 2019/0152376 to Schwartz et al.
With regard to claim 1, 2, 10, 11, and 19, Tian discloses a computer-implemented system for a package delivery, the system comprising: 
a memory storing instructions (Fig. 7, col. 24, lines 3-6, memory 720); and 
at least one processor configured to execute the instructions to (Fig. 7, col. 24, lines 3-6, processors 710): 
receive, by a computer-implemented system, a customer order (col. 3, lines 7-8, multiple customers 100 may submit orders 120 to a distributor);  
generate, using the computer-implemented system, an order identifier based on the customer order (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4, In this example, the item package described by the list in FIG. 6A is also associated with an order identifier 600. In various embodiments, this order identifier 600 may represent the original (i.e., complete) customer order);
associate each item of a plurality of items of the customer order with the order identifier (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4, In this example, the item package described by the list in FIG. 6A is also associated with an order identifier 600); 
determine, based on the order identifier, an intended delivery destination for each item, a storage space associated with the intended delivery destination, a delivery route, and a parcel count (Fig. 3, col. 11, lines 11-36 and col. 12, lines 10-28, Examiner notes that order information includes shipping/delivery/transportation information, wherein 
determine whether the order identifier meets a condition/the parcel count meets or exceeds a threshold amount (Fig. 3, col. 11, lines 11-36); 
if the condition is not met/if the parcel count does not meet or exceed the threshold amount, cause each item of the plurality of items to be processed as an individual shipment by executing a delivery process comprising (Fig. 3, Fig. 5, col. 12, lines 43-51, col. 13, lines 55-63, col. 19, lines 1-24, col. 23, lines 41-64,  Once the shipment splitting analyzer has determined the items and quantities of items in each shipment set, the method may include returning data indicating this information for each shipment set, as in 360. For example, in some embodiments, data indicating the items and quantities of items in each shipment set may be provided to a target facility for if the parcel count does not meet or exceed the threshold amount, cause each item of the plurality of items to be processed as an individual shipment by executing a delivery process”):
receiving, from at least one user-device and for each item sorted into the storage space, a first input related to a status of the first sortation process (col. 23, lines 41-64, it may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or packing equipment, or software applications managing one or more local or remote data stores. when a worker finishes the first sorting process, a completed status of the first sortation process can be received, which is considered as “receiving a first input related to a status of the first sortation process”); 
receiving, from at least one user-device and for each item sorted into the storage space, a second input related to a status of the second sortation process (col. 23, lines 41-64, it may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or packing equipment, or software applications managing one or more local or remote data stores. It’s obvious that workers can operate on a mobile terminal to send out a job finish confirmation in different working station. For example, when a worker finishes the second sorting process, a completed status of the second sortation process can be received, which is considered as “receiving a second input related to a status of the second sortation process”); Attorney Docket No.: 14904.0166-00000and 
 is the condition is met/if the parcel count meets or exceeds the threshold amount, cause each item of the plurality of items to be processed as a consolidated shipment by sending, to at least one user-device for display, a fifth indication to place the plurality of items in at least one storage cell, and to pack each placed item in at least one common package (Fig. 3, Fig. 5, col. 12, lines 43-51, col. 13, lines 55-63, col. 19, lines 1-24, col. 23, lines 41-64,  Once the shipment splitting analyzer has determined the items and quantities of items in each shipment set, the method may include returning data indicating this information for each shipment set, as in 360. For example, in some embodiments, data indicating the items and quantities of items in each shipment set may be provided to a target facility for picking, packing, and shipping instead of, or in addition to, the original item package information that was input to the method. The maximum number of allowable splits may be a fixed or configurable value if the parcel count meets or exceeds the threshold amount, cause each item of the plurality of items to be processed as a consolidated shipment by sending, a fifth indication to place the plurality of items in at least one storage cell, and to pack each placed item in at least one common package”); and
track a delivery status of the customer order by updating at least one database in response to receiving the first input, the second input, and the second input (col. 3, line 60-col. 4,line 11 and col. 23, lines 41-64, For example, a bar code or Radio Frequency Identification tag (RFID tag) of a container and/or an item may be scanned automatically as part of normal operations when items are placed in a container for shipping, and the data from the scanner may be automatically stored in one or more tables, databases, or other data structures accessible by the packaging information system. Examiner note that all inputs during the delivery process can be updated to a database).
However, Tian does not disclose determine, based on the order identifier, a storage cell associated with the delivery route; sending, to at least one user-device for display and for each item available for sorting, a first indication to sort, using a first the item into the storage space associated with the intended delivery destination; receiving, from at least one user-device and for each item sorted into the storage space, a first input related to a status of the first sortation process; sending, to at least one user-device for display and for each item sorted into the storage space, a second indication to sort, using a second sortation process, the item into the storage cell associated with the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process; receiving, from at least one user-device and for each item sorted into the storage cell, a second input related to a status of the second sortation process;-11-Application No.: 16/926,413 Attorney Docket No.: 14904.0166-00000sending, to at least one user-device for display and for each item sorted into the storage cell, a third indication to place the item into a container associated with the delivery route, without regard to the status of the second sortation process; sending, to at least one user-device for display and for each item placed into the container, a fourth indication to load the container in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order.
However, Wong teaches determine, based on the order identifier, a storage cell associated with the delivery route (the item allocation component may be configured to determine, for a given item of an order, the best-fit slot categorization (which may also be referred to as the best-fit slot size) for such order. Examiner notes that allocating the best-fit slot of the sorting stations during the routing/processing items for the order, which can be considered as “determining… a storage cell associated with the delivery route”, paragraphs 47, 65, 74, and 97, Fig. 6); 
sending, to at least one user-device for display and for each item available for sorting, a first indication to sort, using a first sortation process, the item into the storage space associated with the intended delivery destination (determine station(s) with correction slot categorization. The conveyance mechanism 200 may be a conveyance sorter mechanism that includes some method of diverting product off a conveyance path under control of a control system. The control system 190 may receive input from and send commands to the conveyance mechanism 200 to direct or control various operations of the conveyance mechanism 200. The routing of conveyance receptacles 104 and the particular items contained therein may be performed automatically (e.g., by directing the conveyance mechanism 200 to deliver the conveyance receptacle 104 to a particular destination) and/or by providing indications to human operators as to the routing or placement of conveyance receptacles 104 and/or the items contained therein, Fig. 10-11, paragraphs 43-44, 47, 88, 107-108); 
receiving, from at least one user-device and for each item sorted into the storage space, a first input related to a status of the first sortation process (As an example of the former, a reader communicatively coupled to the control system 190 may automatically read the conveyance receptacle identifier from a receptacle 104 as it passes on the conveyance mechanism 200, Examiner notes that a reader can scan the receptacle identifier during the diverting processing to track current information/location of the receptacle, paragraphs 46-47 and 103);
 sending, to at least one user-device for display and for each item sorted into the storage space, a second indication to sort, using a second sortation process, the item into the storage cell associated with the delivery route that is configured to include the 
receiving, from at least one user-device and for each item sorted into the storage cell, a second input related to a status of the second sortation process (a fixed, mobile, or hand-held reader 196 may be used to read or scan the conveyance receptacle identifier 106. After the conveyance receptacle identifier 106 is read, the control system 
sending, to at least one user-device for display and for each item sorted into the storage cell, a third indication to place the item into a container associated with the delivery route, without regard to the status of the second sortation process (As an alternative, or in addition, to indicators 158 physically located proximate to slots 156 on sorting bin 154, textual and/or graphical item placement directions may be displayed on a monitor of a computer, hand-held device, etc., or printed to paper output for operator(s) at sorting station 152. The operator may thus simply remove the unit 108, look to see which indicator 156 is currently activated by control system 190, and place the unit 108 into the associated slot 154. Examiner notes that an order sorting bin can be considered as a container and when each item sorted in the sorting station is assigned a sorting slot, the item can be placed into an order sorting bin associated with the sorting slot individually, wherein the item are placed in the bin without waiting for other items being processed in different sorting stations, which is considered as “place the item into a container… without regard to the status of the second sortation process”, Fig. 7A-7B, paragraphs 65, 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, determine, based on the order  sending, to at least one user-device for display and for each item available for sorting, a first indication to sort, using a first sortation process, the item into the storage space associated with the intended delivery destination; receiving, from at least one user-device and for each item sorted into the storage space, a first input related to a status of the first sortation process; sending, to at least one user-device for display and for each item sorted into the storage space, a second indication to sort, using a second sortation process, the item into the storage cell associated with the delivery route that is configured to include the intended delivery destination, without regard to the status of the first sortation process; receiving, from at least one user-device and for each item sorted into the storage cell, a second input related to a status of the second sortation process;-11-Application No.: 16/926,413 Attorney Docket No.: 14904.0166-00000sending, to at least one user-device for display and for each item sorted into the storage cell, a third indication to place the item into a container associated with the delivery route, without regard to the status of the second sortation process, as taught in Wong, in order to manage the allocation of items to processing stations efficiently (Wong, paragraph 21).
However, Schwartz teaches sending, to at least one user-device for display and for each item placed into the container, a fourth indication to load the container in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order (For example, where the scanned item is intended for a destination at the beginning of the route, the on-vehicle controller 240 may determine the proposed shelf location at a point on a shelf 120a-d or a floor storage area 112a-b near the back of the cargo portion 102, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, sending, to at least one user-device for display and for each item placed into the container, a fourth indication to load the container in a delivery vehicle associated with the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order, as taught in Schwartz, in order to load and unload items to and from a shelf system, such as in a facility or a delivery vehicle (Schwartz, paragraph 2).
With regard to claims 3 and 12, Tian discloses the threshold value is fixed (col. 13, lines 55-63, The maximum number of allowable splits may be a fixed or configurable value and may include a default value (e.g., on the order of 50, in some embodiments).).  
With regard to claims 4 and 13, Tian discloses the processor is further configured to determine a volume associated with the parcel count, and the threshold value comprises a volume (col. 5, lines 1-19, the shipment splitting analyzer may also be configured to determine the particular items and quantities of each item that should make up each shipment set based, at least in part, on the volume and/or weight of the items and non-items, and on limitations of target containers appropriate for each shipment set (e.g., container dimensions, volume, and/or weight limit)).  
claims 5 and 14, Tian discloses the processor is further configured to determine whether a third party carrier will ship the order, and the condition is met if the third party carrier will ship the order (col. 18, lines 15-24, fulfillment planning engine 510 may be configured to divide a customer order into multiple item packages dependent on other parameters, including, but not limited to, a service level agreement, the location of one or more facilities with respect to a destination, customer and/or order priorities (e.g., premium customer service or premium shipping considerations), specialty transportation service availability, or specialty services capability (e.g., gift wrapping or export services). Examiner notes that splitting packages determination condition can be determined based on specialty transportation service, which can be considered as “the condition is met if the third party carrier will ship the order”).  
With regard to claims 6 and 15, Tian discloses the processor is further configured to, if the condition is met, send, to at least one user-device for display, a fifth indication to place the consolidated shipment in at least one storage cell, and to pack the consolidated shipment in at least one common package (Fig. 3, Fig. 5, col. 12, lines 43-51, col. 13, lines 55-63, col. 19, lines 1-24, col. 23, lines 41-64).  
With regard to claims 7, 16, and 20, the combination of references discloses the processor is further configured to, if the condition is met (Tian, Fig. 3, col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64);-4-Application No.: 16/926,413 Attorney Docket No.: 14904.0166-00000send a sixth indication to load the common package for delivery on a delivery vehicle, based on an arrangement determined by a promised delivery date for each item of the plurality of items; and display, using at least one user-device, a visual representation of a loading arrangement of a plurality of 
With regard to claims 8 and 17, the combination of references discloses tracking the delivery status of the customer order further comprises updating the at least one database with information related with placing the consolidated shipment in the at least one storage cell, packing the consolidated shipment in the at least -5-Application No.: 16/926,413Attorney Docket No.: 14904.0166-00000one common package, loading the common package for delivery on a delivery vehicle, and a delivery schedule of the common package for delivery (Schwartz, Paragraphs 40, 47, 59-61, 70, 75, and 103, The item database 230 stores information about items, such as packages and parcels, within the distribution network. The item database 230 can also store route information for delivery routes serviced by carriers. The item database 230 can also store information about the items being loaded and unloaded to and from a vehicle or distribution facility as they are scanned by the mobile computing device 220).  
With regard to claims 9 and 18, Tian discloses tracking the delivery status of the customer order comprises updating the at least one database  with information related with at least one of the first sortation process, the second sortation process, placing items in the container, loading the container in the delivery vehicle, and a delivery schedule of the placed items (Tian, col. 3, line 60-col. 4,line 11 and col. 23, lines 41-64, Schwartz, Paragraphs 40, 43, 47, 59-61, 70, 75, and 103).  

Response to Arguments
Applicants' arguments filed on 01/20/2022 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that proposed amendments can overcome 101 rejection.
Examiner directs Applicants' attention to the office action above.
Applicants remark that “the combination of references does not disclose if the parcel count does not meet or exceed the threshold amount, cause each item of the plurality of items to be processed as an individual shipment by executing a delivery process; if the parcel count meets or exceeds the threshold amount, cause each item of the plurality of items to be processed as a consolidated shipment; and track a delivery status of the customer order by updating at least one database in response to receiving the first input, the second input, and the second input”.
Examiner directs Applicants' attention to the office action above.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687